Foster, J.
It appears from this record that William F. Walton, the-maker of the note out of which the questions in this case arise, applied to the plaintiff to assist him in raising money. The plaintiff promised to do'so provided Walton would procure the signature of' the defendant as joint-maker with himself of a note payable- to the order of the plaintiff. The note was then drawn, with the intention and expectation, both of the plaintiff and said Walton, that it would be so signed by the defendant; and Walton took the note for the purpose of obtaining the defendant’s signature. The defendant refused to become a joint-maker of the note, but endorsed the same in blank, and delivered it to Walton upon the express -assurance and promise by him that she should have no trouble with it, and should, in no event, thereby incur any obligation or liability to the plaintiff. This endorsement was made on the Sunday following the date of the note, between the hours of one and three o’clock in the afternoon. Walton afterwards brought back-the note to the plaintiff, who then endorsed the same, writing his name under the name of the defendant, without notice or knowledge that the defendant’s endorsement was made on Sunday, or that she had exacted of Walton, as a condition of her endorsement, that she should incur no obligation or liability to the plaintiff.' Walton negotiated the note before maturity, to one William F. Brown, of the city of New York. It was duly presented for payment, was dishonored and protested, and the plaintiff and defendant were duly notified. Brown commenced a suit against the plaintiff as endorser of this note, on the 13th of May after its maturity. He obtained judgment, and the sum of $2,158.30 was paid by the plaintiff on the 19th of November, -1870.
Is the plaintiff entitled to recover this amount from the defendant ?
*235The defendant wrote her name on this note on Sunday, and as our statute prohibits secular business on that day, under penalties, it is insisted that she has therefore incurred no liability on this note. However flagrantly this defendant may have violated the sanctity of the Sabbath, however clear it may be that she lias incurred the penalties of the law for such violation, it is quite obvious that the plaintiff is, in no sense, a participator in the transgression. He is wholly innocent of any wrong on his part, and was wholly ignorant of any wrong on hers. We should be slow to relieve her from liability on this ground, as it would allow her to take advantage of her own wrong; it -would be even worse, for besides rewarding tlie guilty, it would be punishing the innocent.
The contract here sought to be enforced was one between the plaintiff and defendant. That was not made on Sunday. There was no meeting of the minds of the parties on that day. This objection therefore is not available to this defendant, and is without force under the circumstances of this case.
The stipulations made by the defendant, at the time she endorsed this note, to exonerate herself from all liability to the plaintiff, would certainly bo important, and might have a decisive effect, if knowledge of them had been brought home to the plaintiff before he made his endorsement. He, however, knew nothing of these stipulations; and the maker of the note, with whom these stipulations were made, was, in no sense, the plaintiff’s agent. Justice requires that what passed between the defendant and the maker of this note, who was her son, should, so far as the plaintiff is concerned, be laid out of the case. There is nothing in the case of Riddle v. Stevens, 32 Conn., 378, inconsistent -with this doctrine.
The nature and extent of the liability implied by law by the endorsement in blank of a negotiable or non-negotiable note by a third person, is so thoroughly settled in this state that its repetition is quite superfluous. On the part of the defendant it is said that this is a New York contract, and *236therefore governed by the law of New York, and that by the law of New York the defendant is not liable to the plaintiff.
That the contract between the maker and payee of this note was a New York contract admits of no doubt. It was made in New York, and was to be performed in New York. But the contract between the plaintiff and defendant is another and different contract from that between the maker and payee of this note. Slocum v. Pomeroy, 6 Cranch, 221. The record shows that so far as the defendant is concerned, this contract was made in Connecticut, where she had her domicile. Whether the plaintiff received the note thus endorsed and endorsed it himself in Connecticut or in New York, does not distinctly appear. We regard it as a Connecticut contract, governed by the. law of Connecticut. Even if the plaintiff received and endorsed this note in New York, we think the character and extent of the defendant’s liability are to be determined by the law of Connecticut. Story on Conf. of Laws, §§ 261, 263, 267; Powers v. Lynch, 3 Mass., 81. It is unnecessary however to decide that question. It is manifest that the defendant supposed she would incur a liability to the plaintiff by her endorsement unless she made stipulations to the contrary; which stipulations, though made, must, for the -reasons already given, be laid out of the case. It is equally manifest that the plaintiff put his name on this note relying-on the security given him by the defendant’s name. If the law of New York would not, under the circumstances, impose any liability on the defendant,' we must take it for granted that the parties entered into this contract with reference to the law of Connecticut, under which certainly a liability was incurred. “ Natural justice,” says Mr. Justice Blackburn in his work on Sales, “ mutual convenience, and the practice of all civilized nations, require that contracts, wherever enforced, should be regulated and interpreted according to the law with reference to which they were made.”
But granting that the liability implied by our law attached to this defendant by her endorsement of this note, it is insisted that she is relieved of that liability to this plaintiff, by his neglect to talce the necessary legal steps to collect this *237note of the maker. Those steps are too familiar to require mention. ' We deem those requirements of the law most wise and salutary, but the defendant, on the facts found, cannot complain of the laches of the plaintiff. Soon after the dishonor of the note, the plaintiff called on the defendant for payment, and she told him to take no notice of the protest, nor of Brown’s demand; that if he should sue the plaintiff or herself, Mr. Barnum, her brother, who • had all her son’s property in his hands, was prepared to defend the suit. After Brown had sued the plaintiff, he again communicated with the defendant, and asked what he should do. Her reply was, that he should feel easy about the matter, and pay no attention to the suit; that her brother would take care of it, and that he was going to fight Brown to the last. She thanked the plaintiff for his forbearance toward her son., and said that she would go out to work, and in that way try to pay this debt, rather than have the plaintiff have any trouble from it.
In face of these facts, this defendant cannot be hoard to complain of the negligence of the plaintiff for not enforcing his demand against the maker of this note. The plaintiff has simply yielded to the defendant’s request, followed her directions. We think he is legally entitled to recover of the defendant the amount he has been compelled to pay on this note, with interest from the time of payment; nor do we, as between these parties, see any want of equity in such a decision.
The Superior Court is advised to render judgment accordingly.
In this opinion the other judges concurred.